                                                                         11/12/2019




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                   VIOLATION:
                                             7354424
             Plaintiff,                      Location Code: M13

      vs.
                                             ORDER
 DARYL L. HUNTER,

             Defendant.


      Based upon the unopposed motion of the United States and for good cause

appearing,

      IT IS HEREBY ORDERED that the defendant shall pay a total fine amount

of $300 ($270 fine and a $30 processing fee) for violation number 7354424. The

total fine amount will be paid in full on or before May 11, 2020. Payment(s)

should be mailed to the following address:

      Central Violations Bureau
      P.O. Box 780549
      San Antonio, TX 78278

      The check(s) should be made out to the U.S. Courts - CVB. Defendant may

also pay online at www.cvb.uscourts.gov.
      IT IS ALSO ORDERED that the defendant, Daryl L. Hunter, shall not

provide any further photography classes or tours of Glacier National Park without

a valid Commercial Use Authorization permit.

      IT IS FURTHER ORDERED that the initial appearance in the above

captioned matter, currently scheduled for December 5, 2019, is VACATED.

      DATED this 12th day of November, 2019.




                                        2
